— Judgment unanimously affirmed. Memorandum: Defendant contends that the court erred in admitting two store receipts as evidence of the value of a stolen VCR and television. Because no foundation was laid by a qualified custodian to establish that these receipts were made in the ordinary course of business, this evidence constituted inadmissible hearsay (People v Kennedy, 68 NY2d 569; 5 Weinstein-Korn-Miller, NY Civ Prac |j 4518.18). In light of the other overwhelming evidence of value, the admission of these documents was harmless because no significant probability existed that the verdict would have been different but for this error (People v Crimmins, 36 NY2d 230).
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Supreme Court, Monroe County, Bergin, J. — burglary, second degree; grand larceny, third degree.) Present — Dillon, P. J., Denman, Pine, Lawton and Davis, JJ.